Citation Nr: 1213955	
Decision Date: 04/17/12    Archive Date: 04/27/12	

DOCKET NO.  08-02 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The Veteran had active service from June 1946 to October 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Winston-Salem, North Carolina, that denied entitlement to the benefit sought.  

Please note this appeal has been advanced on the Board's docket pursuant to the provisions of 38 C.F.R. § 20.900(c) (2011); 38 U.S.C.A. § 7107(a)(2) (West 2002).  

The matter is remanded to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed as to the claim at issue.  When the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to his claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The only service treatment record available is the report of service discharge examination in October 1947.  The remainder of the Veteran's records were apparently destroyed in the accidental 1973 fire at the National Personnel Records Center in St. Louis.  The separation examination itself contains a reference to an "ear disorder" that was treated at a service department hospital in Japan in July 1947.  It was noted there were no present defects resulting from the disorder.  Current clinical examination of the ears revealed no abnormality.  Hearing for whispered voice was listed as 15/15 in each ear.  

The Veteran's initial claim for disability benefits for hearing loss was not received until February 2006, a time many years following service discharge.  The Veteran did not provide any information with regard to any treatment he received over the years for hearing loss disability.  It is not clear whether any such treatment was rendered, but if so, records could be probative as to the onset of the disorder.

The Veteran was accorded an audiometric examination by VA in September 2007.  The claims file was reviewed by the examiner.  It was requested that an opinion be offered on whether any hearing loss might be due to an inservice ear infection.  The response was that the question could not be resolved without resort to speculation.  The examiner went on to note by way of history that the Veteran worked in administration and sustained "loud noises only during training."  With regard to the civilian work that he had following service, notation was made of "telephone installation."  Following testing the Veteran was given a diagnosis of bilateral sensorineural hearing loss.  The examiner noted that the Veteran did not report significant noise exposure while on active service.  The examiner added that the testing at the present time did not reveal the type of hearing loss that would normally be associated with hearing loss due to an ear infection (conductive hearing loss).  The examiner stated the degree and configuration of hearing loss was not particularly consistent with that associated with noise exposure such as that having been described while on active duty, or, any period thereafter.  He noted the long gap of 60 years from the time of his discharge until the evidence of hearing loss in 2007.  Despite all this, the examiner stated that with regard to an opinion as to the etiology of the hearing loss displayed, "I cannot resolve this issue without resort to mere speculation."  It is unclear whether the examiner was under the impression that a definitive cause for the hearing loss had to be determined as the opinion seems to rule out noise trauma and infections, but then says the issue cannot be resolved without resort to speculation.

A statement that it would be too speculative for an examiner to render an opinion as to etiology or diagnosis is full of ambiguity.  See Jones v. Shinseki, 33 Vet. App. 281 (2010).  It must be clear from the examiner's statements that he or she has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).  "When the record leaves this issue in doubt, it is the Board's duty to remand for further development."  Jones v. Shinseki, supra. 

In order to give the Veteran every consideration, particularly in light of the missing service treatment records, the Board finds that further development is in order and the case is REMANDED for the following:  

1.  The Veteran should be contacted and asked to provide information as to names and addresses of all health care providers, VA or non-VA, who have treated or evaluated him for hearing loss concerns in the years following service discharge, if any.  After obtaining any necessary release of authorization from him, any such records should be obtained and associated with the claims file.  If there are no such records available, that should be so indicated.  The Veteran should also be notified that he can provide statements from any individuals who have known him over the years since service discharge, and who can attest to the individual's awareness of problems the Veteran has had with his hearing ever since his discharge.  Any such statements should be associated with the claims file.  

2.  The Veteran should be accorded an examination by an examiner knowledgeable in audiometry for the purpose of determining the current nature and likely etiology of any hearing loss disability.  The claims file must be made available to the examiner for review, and the examination should reflect that such review has been accomplished.  All appropriate testing should be conducted, and the examiner must provide an opinion as to whether it is more likely than not (that is, a probability greater than 50 percent) or less likely than not (that is, a probability less than 50 percent) that any current hearing loss disability had its origin in service or is in any way related to the Veteran's active service.  
The results of the prior audiometric examination should be reviewed and reconciled with any findings entered by this examiner.  In responding to the question asked above, it is not necessary that the examiner find a cause for hearing loss found, only comment on whether it is as likely as not (50 percent probability or more) that the type of hearing loss found is related to infection or acoustic trauma in service.  

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and should provide reasoning as to why should a conclusion is so outside the norm that such an opinion is not possible.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his comments must be taken into account in formulating the requested opinion.  

3.  The RO should notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate fully in the development of his claim.  He should be advised that the consequences of failing to report for any examination or to provide more specific information with regard to his hearing difficulties over the years may result in a denial of his claim.  38 C.F.R. § 3.655 (2011).

4.  After the above has been completed, VA must readjudicate the claim for service connection for a bilateral hearing loss disability.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  They should then be given a reasonable timeframe in which to respond.  Then, the case should be returned to the Board for further appellate review, if otherwise in order.  

By this REMAND, the Board intimates no opinion, either legal or factual, as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



